DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on pages 5 and 6, filed 03/09/2022, with respect to Claims 1 and 12 have been fully considered and are persuasive. The rejection of Claims 1 and 12 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 8, 9, 12-15, 19 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including etching of the coating prior to applying the loosening agent as disclosed in Claims 1 and 12.
In the instant case, Wang (US 2015/0155390) discloses a method for manufacturing of polysilicon layer, wherein  the manufacturing method of the polysilicon layer includes: providing a substrate; forming a barrier layer and a buffer layer on the substrate; disposing a plurality of grooves in the buffer layer by a patterning process, and forming crystal seeds on the buffer layer; forming an amorphous silicon layer on the buffer layer provided with the grooves and on the crystal seeds; transferring the amorphous silicon layer into a polysilicon layer using a thermal treatment process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898